USCA1 Opinion

	




                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                              _________________________          No. 93-1254                              CHRISTINE STOWELL, ET AL.,                               Plaintiffs, Appellants,                                          v.                       SECRETARY OF HEALTH AND HUMAN SERVICES,                                 Defendant, Appellee.                               ________________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                              FOR THE DISTRICT OF MAINE                       [Hon. Gene Carter, U.S. District Judge]                                          ___________________                              _________________________                                        Before                        Selya, Cyr and Boudin, Circuit Judges.                                               ______________                              _________________________               Patrick  Ende, with  whom Jack  Comart  and Pine  Tree Legal               _____________             ____________      ________________          Assistance were on brief, for appellants.          __________               Robin   S.  Rosenbaum,   Attorney,   Civil  Division,   U.S.               _____________________          Department  of   Justice,  with  whom  Stuart   Schiffer,  Acting                                                 _________________          Assistant  Attorney  General,  Jay  P.  McCloskey,  United States                                         __________________          Attorney,  and Barbara  C. Biddle,  Attorney, U.S.  Department of                         __________________          Justice, were on brief, for appellee.               Christopher C. Leighton, Deputy Attorney  General, with whom               _______________________          Michael  E. Carpenter,  Attorney General,  and Thomas  D. Warren,          _____________________                          _________________          Deputy Attorney General, were on brief for State of Maine, amicus          curiae.                              _________________________                                  September 10, 1993                              _________________________                    SELYA, Circuit Judge.  Although this appeal presents an                    SELYA, Circuit Judge.                           _____________          issue  of first impression that requires us to navigate a complex          maze of  statutes and regulations,  its resolution  turns on  the          interpretation of two words in common usage.  We hold, as did the          court below, that the Secretary of Health and Human Services (the          Secretary) permissibly concluded  that the term  "payment levels"          as  used in  42 U.S.C.    1396a(c)(1)  (1988) refers  to baseline          payments  received  under  the  Aid to  Families  with  Dependent          Children (AFDC) program.  Consequently, we affirm.          I.  BACKGROUND          I.  BACKGROUND                    AFDC  is a voluntary,  cooperative federal-state social          service  program paid  for  by both  sovereigns but  administered          largely by  the states.  See  42 U.S.C.    601-615  (1988 & Supp.                                   ___          III  1991); see also  Doucette v. Ives,  947 F.2d  21, 23-24 (1st                      ___ ____  ________    ____          Cir. 1991)  (describing interactive nature of AFDC program).  For          heuristic  purposes, we  limit our  discussion of  this intricate          program  to  the  particular   problem  around  which  this  case          revolves.                    Through AFDC,  poor families receive  a monthly stipend          (the basic AFDC  grant).  The  amount of the stipend  varies from          state to  state and also varies  according to family size.   If a          family  unit has some other  income, say, child support payments,          most states deem this money to offset the guaranteed AFDC stipend          pro tanto.  Under such a  regime, a dollar is subtracted from the          ___ _____          family's basic AFDC grant for every dollar of supplemental income          received.   See, e.g., Hassan v. Bradley, 818 F. Supp. 1174, 1176                      ___  ____  ______    _______                                          2          & n.4  (N.D. Ill.  1993) (describing methodology  and identifying          states which employ it).                    A   few  states,   Maine  among   them,  take   a  less          conventional approach  to supplemental  income.   Up to a  point,          Maine permits a family to receive such  income without offsetting          it  against the  basic  AFDC  grant.    Only  when  the  family's          aggregate  income reaches a designated level   a level that Maine          calls the  "standard of need"    does  Maine begin to  shrink the          basic  AFDC  grant  in  proportion  to  the  marginal  amount  of          supplemental income  received.   In the bureaucratic  idiom, this          phenomenon  is known as "gap filling" because no offsets are made          until the family's supplemental income has filled the gap between          the  stipendiary amount of the basic AFDC grant and the (somewhat          higher)  standard-of-need  amount.    Even then,  the  offset  is          limited to the excess  of familial receipts over the  standard of          need.  See Doucette, 947 F.2d at 23-24.                 ___ ________                    In 1991, Maine,  faced with burgeoning budgetary  woes,          narrowed  this   gap  by   upgrading  basic  AFDC   grants  while          simultaneously downgrading standards of need.  This revision took          effect  on April  1,  1992 (after  the  district court  lifted  a          temporary  stay).    As  a result,  AFDC-eligible  families  with          relatively  high amounts  of  supplemental  income receive  lower          payments than before and families with little  or no supplemental          income receive  higher payments than before.   More specifically,          because child support  payments are  collected by  the state  and          then transmitted  to AFDC recipients as  supplemental income, see                                                                        ___                                          3          42 U.S.C.    602(a)(2) (1988), Maine's reduction  in the standard          of need  meant that certain AFDC-eligible  families would receive          lower overall  payments  from  the  state than  they  would  have                _______          received  prior  to  May 1,  1988.1    After  the changes  became          effective, the Secretary continued to authorize Medicaid  funding          for Maine.                    Although the revisions did not ruffle federal feathers,          they  prompted  the  instant   suit.    Seeking  declaratory  and          injunctive  relief, 5  U.S.C.    702 (1988),  plaintiff-appellant          Christine   Stowell   accused  the   Secretary  of   violating  a          maintenance-of-effort   provision   contained  in   the  Medicare          Catastrophic Coverage Act of 1988, Pub. L. No. 100-360, 102 Stat.          683.2   That  provision,  codified at  42  U.S.C.     1396a(c)(1)                                        ____________________               1A concrete example may help to illuminate the effect of the          revisions.   On May 1,  1988, a single  mother with two dependent          children would have received a basic AFDC grant of $416.  Had the          family  unit  also received  $157 in  child support  payments, it          would  have retained the entire  amount ($573 per  month).  While          Maine's revisions boosted  the same family's basic AFDC  grant to          $453 per month, the concomitant lowering of the standard of need,          given the assumptions in our hypothetical, would have required an          offset  of all supplemental income  over $100 per  month, or $57.          The net effect,  then, would have been to cap  the family's total          monthly  receipts at  $553 ($20  per month  less than  the family          would  have retained  under the  earlier regime).   On  the other          hand, if our hypothetical family had  no supplemental income, the          revisions would have increased its receipts by $37 per month (the          amount by which Maine hiked the basic AFDC grant).                In  constructing   this  example,  we   have  excluded  any          reference  to  the $50  "pass-through"  payment  described in  42          U.S.C.   657(b)(1) (1988), which was unaffected by the  revisions          in question.               2Stowell also attempted  to sue  the state.   That suit  has          gone  by  the  boards  as  a  result  of  our  holding  that  the          maintenance-of-effort  provision  imposed  a  duty  only  on  the          Secretary.  See Stowell v. Ives, 976 F.2d 65, 71 (1st Cir. 1992).                      ___ _______    ____                                          4          (1988), directs the Secretary not to approve any state's Medicaid          plan if the state's AFDC program sets "payment levels" lower than          those in  effect  on May  1,  1988.   Refined  to  bare  essence,          Stowell's position has consistently been that the maintenance-of-          effort  provision prohibits  the  Secretary from  approving state          Medicaid  plans if the state's AFDC payment levels are lower than          those in  effect on May 1,  1988; that the total  amount of money          Stowell  and persons  similarly situated  currently receive  from          Maine is lower than the amount they would have received under the          earlier (pre-May 1, 1988) rules; that, nonetheless, the Secretary          did  not  refuse  to  fund   Maine's  Medicaid  plan;  and  that,          therefore,  the  Secretary  violated   the  maintenance-of-effort          provision.                    The case proceeded as a  class action3 and the  parties          submitted  it on a stipulated record.  The district court asked a          magistrate judge for a report and recommendation.  Reasoning that          Maine had not, in fact, reduced its payment levels below those in                                        ____________________               3The plaintiff class comprises:                    All families in the  State of Maine who would                    be   eligible   for   AFDC  benefits   and/or                    supplemental  payments  under   42  U.S.C                        602(a)(28)  [providing  for payment  of child                    support  collected  by the  state]  under the                    AFDC payment levels in effect in Maine on May                    1, 1988 and who would receive a smaller total                    AFDC plus supplemental    602(a)(28)  payment                    under the AFDC payment levels  proposed to be                    effective April  1, 1992 than they would have                    received   under  the  May  1,  1988  payment                    levels.          Stowell v. Sullivan, 812 F. Supp. 264, 266 n.3 (D. Me. 1993).          _______    ________                                          5          effect  on May 1, 1988, the magistrate recommended that the court          enter judgment for the  Secretary.  See Stowell v.  Sullivan, 812                                              ___ _______     ________          F.  Supp. 264,  266-71  (D. Me.  1993) (reproducing  magistrate's          report).      On  de   novo   review,  the   court   adopted  the                            __   ____          recommendation.  See id. at 265-66.  Plaintiffs appeal.                           ___ ___          II.  ANALYSIS          II.  ANALYSIS                    The issue  is whether the Secretary's continued funding          of Maine's Medicaid  plan, despite the state's decision  to lower          its   standard  of   need,  violates   the  maintenance-of-effort          provision.4  We  have repeatedly  urged that, when  a nisi  prius                                                                ____  _____          court  handles a  matter  appropriately and  articulates a  sound          basis for  its ruling, "a  reviewing tribunal should  hesitate to          wax  longiloquent simply to hear its own  words resonate."  In re                                                                      _____          San  Juan Dupont Plaza  Hotel Fire Litig.,  989 F.2d  36, 38 (1st          _________________________________________          Cir.  1993).   Because  we  are  in  substantial  agreement  with          Magistrate Judge Cohen's thoughtful  disquisition, see Stowell v.                                                             ___ _______          Sullivan,  812 F. Supp. at  266-71, we invoke  this principle and          ________          confine ourselves to a few decurtate observations.                    First:   Whenever  a  court is  charged with  statutory                    First:                    _____          interpretation,  the text  of the  statute must  be its  starting          point.  See Estate of Cowart  v. Nicklos Drilling Co., 112 S. Ct.                  ___ ________________     ____________________          2589, 2594 (1992).   Here, however,  the statutory language  does                                        ____________________               4The Secretary also argues  that, even if the term  "payment          levels" is  given the expansive reading  that appellants suggest,          the federal government's obligation  to intervene would not arise          unless  and until  Maine  sought approval  of  amendments to  its          Medicaid plan.    We  need  not  consider  this  contention  and,          consequently, take no view of it.                                          6          not directly answer the question posed.  It provides that:                    the Secretary  shall  not approve  any  State                    plan for medical assistance if                           (1) The State has in  effect, under                         its  [AFDC  plan],  payment  levels                         that  are  less  than  the  payment                         levels in effect under such plan on                         May 1, 1988.          42 U.S.C.   1396a(c)(1).  The term "payment levels," which is not          defined elsewhere in the statute, could, as the Secretary claims,          refer to the stipendiary  amounts of basic AFDC grants;  it could          also,  as appellants claim, refer to total income, that is, grant          amounts plus  supplemental income  actually received.   Given two          plausible  alternatives, and  recognizing  that  the universe  of          interpretive possibilities  may extend beyond them,  we think the          statute contains an undeniable ambiguity.                    Appellants resist this conclusion.  Pointing  out that,          in certain  other contexts, Congress  referred to the  basic AFDC          grant  as the "payment standard," 42 U.S.C.   602(h) (1988), they          argue that the  term "payment levels"  must mean something  else.          This argument founders.  It is apodictic that Congress may choose          to  give a single phrase different meanings in different parts of          the  same statute.  See Atlantic Cleaners & Dyers, Inc. v. United                              ___ _______________________________    ______          States,  286  U.S.  427,  433  (1932);  Greenwood  Trust  Co.  v.          ______                                  _____________________          Massachusetts,  971 F.2d  818, 830  n.10 (1st  Cir. 1992),  cert.          _____________                                               _____          denied, 113 S. Ct. 974 (1993).  It is a natural corollary of this          ______          truism  that Congress, in its  wisdom, may choose  to express the          same idea in many different ways.   Cf., e.g., Cowart, 112 S. Ct.                                              ___  ____  ______          at 2596 (stating that Congress's eschewal  of a term of art  used                                          7          elsewhere in the  same statute,  in favor of  a more  descriptive          term, does not necessarily mean that the two terms bear different          meanings).   Any other interpretive rule  would defy human nature          and  ignore common  practice.   Courts should  go very  slowly in          assigning talismanic  importance to particular  words or  phrases          absent some cogent evidence of legislative intent.                    Second:  Appellants' attempt to score  a touchdown by a                    Second:                    ______          selective  perusal of legislative  history puts no  points on the          board.  The  centerpiece of this  effort is a passage  evincing a          congressional  purpose  "to   assure  that  the  resources   [for          Medicaid-related  coverage of certain  persons] are  not diverted          from the [AFDC] program."  House Conf. Rep. No. 661, 100th Cong.,          2d Sess. 145, 256, reprinted in 1988 U.S.C.C.A.N. 923, 1034.  But                             _________ __          this language does not help  to resolve the statute's  linguistic          ambiguity in appellants' favor.                    For one  thing, the  passage, like the  statute itself,          leaves unaddressed  the  question whether  Congress's  underlying          concern  lay with all payments affecting the AFDC program or only          with  the stipendiary  amounts  of basic  AFDC  grants    and  an          ambiguous  statute cannot  be  demystified by  resort to  equally          ambiguous legislative history.  For another thing, to the extent,          if  at   all,  that   the  quoted   passage  indicates  a   broad          congressional  purpose to  provide AFDC  recipients with  a fixed                                                                      _____          safety net,  we think it cuts against appellants' construction of          the  term  "payment  levels."   Because  supplemental  income  is          contingent  on  a  nearly  infinite  variety  of   circumstances,                                          8          appellants' definition would at  most guarantee AFDC recipients a          hypothetical  sum; the  Secretary's reading,  on the  other hand,          secures a fixed payment floor.                    The  sockdolager is  that the  quoted passage,  read in          context,  is  counteracted  by  other items  in  the  legislative          history, including those that  stress the importance of continued          flexibility.  Congress prized flexibility because it "allows each          state to  establish  its  own  need  and  payment  standards  for          assistance."   S. Rep.  No.  377, 100th  Cong., 2d  Sess. 1,  49,          reprinted  in  1988  U.S.C.C.A.N.  2776, 2826.    Certainly,  the          _________  __          Secretary's rendition  of  "payment levels"  enhances  a  state's          flexibility  while appellants'  version  detracts from  it.   See                                                                        ___          infra pp. 13-14.   This jousting between archival excerpts drives          _____          home  the  point  that  "reviewing legislative  history  is  like          looking over the crowd at a party and picking out one's friends."          Patricia J. Wald,  Some Observations  on the  Use of  Legislative                             ______________________________________________          History in  the 1981 Supreme Court Term, 68 Iowa L. Rev. 195, 214          _______________________________________          (1983) (quoting  Leventhal, J.).   In  this instance,  both sides          have unearthed congenial acquaintances.  The net result, however,          is that  evidence gleaned from  the legislative history  does not          tell a straightforward tale and, therefore, does not  resolve the          ambiguity with which we are concerned.5                                        ____________________               5By discussing  the House  Conference Report excerpt,  we do          not mean to imply that Maine has diverted resources from the AFDC          program to  the Medicaid program.   There is no such  evidence in          the  record.    Thus,  appellants'  reading  of  the  legislative          history,  even if  we were  to credit  it, would  not necessarily          carry the day.  See, e.g., Babbitt v. Michigan, 778 F. Supp. 941,                          ___  ____  _______    ________          947 (W.D. Mich. 1991).                                          9                    Third:   When  a statute  is silent  with respect  to a                    Third:                    _____          specific  question,  courts  frequently  afford  deference  to  a          plausible  construction  offered  by  the   agency  charged  with          administering  it.  See National R.R. Passenger Corp. v. Boston &                              ___ _____________________________    ________          Me. Corp., 112  S. Ct. 1394, 1401 (1992) (stating  that "[i]f the          _________          agency interpretation  is not in conflict with the plain language          of the statute, deference is due"); Chevron U.S.A., Inc. v. NRDC,                                              ____________________    _____          Inc., 467 U.S. 837,  843 (1984); Massachusetts Dep't of  Educ. v.          ____                             _____________________________          United States Dep't of Educ., 837 F.2d 536, 541 (1st  Cir. 1988).          ____________________________          Here, the  agency that  the  Secretary heads,  the Department  of          Health and Human Services  (HHS), is entrusted with administering          both  the Medicaid and AFDC  statutes.  Since  HHS interprets the          maintenance-of-effort provision  to refer only to  the basic AFDC          grant,   Chevron  principles   pose  a   formidable   barrier  in                   _______          appellants' path.                    In  an  endeavor  to  skirt  this  barrier,  appellants          suggest that  deference would  be inappropriate here  because HHS          has  not maintained  a consistent  position.   The suggestion  is          factually unfounded and legally unpersuasive.                    We begin by examining the facts.  Although the agency's          position has shifted  in some respects over the years, it has not          waffled  with regard to the  meaning of "payment  levels."  HHS's          first  public  elucidation  of  the  point  appears   in  a  1989          publication  informing  state   officials  that   "if  you   make          adjustments  to your [AFDC] payment levels which do not result in          lower  payment amounts being  made to families  with no countable                                          10          income, you are  considered to meet  the Medicaid Maintenance  of          Effort Requirements."   State Medicaid Manual    3205 (May 1989).          In subsequent  commentaries, HHS  made plain that  this reference          was intended  to include  only those  families which received  no          income  over  and  above  the  basic  AFDC  grant.    We  see  no          inconsistency  between  this  original   interpretation,  roughly          contemporaneous with  the statute's  enactment, and the  agency's          current views.                    Appellants'  legal theory  rests  on  an equally  shaky          foundation.   Agencies "must  be  given ample  latitude to  adapt          [their]   rules  and   policies  to   the  demands   of  changing          circumstances."  Rust v.  Sullivan, 111 S. Ct. 1759,  1769 (1991)                           ____     ________          (citations and  internal quotation marks omitted).   An important          corollary  of this rule is  that an agency's  position may evolve          over a period of time without automatically forfeiting all claims          to judicial  deference.  And, moreover,  an agency interpretation          that  represents a  modification of,  or  even a  sharp departure          from, a  prior interpretation does not  necessarily eliminate the          expertise-related  reasons  for  judicial  deference.    See id.;                                                                   ___ ___          Chevron,  467 U.S. at 862-64.  Thus, an explained modification of          _______          an agency  interpretation ordinarily  retains its entitlement  to          whatever  deference may  be due.   See Rust,  111 S.  Ct. at 1769                                             ___ ____          (collecting cases).  So it is here.6                                        ____________________               6To  be  sure,  in this  case  the  agency  claims that  its          position  has  been consistent  throughout.   It  is too  much to          expect  that even bureaucrats   a species renowned for mastery of          the  fissilingual   can explicate the reasons underlying a change          that was never made.  Regardless, HHS has explained, cogently and                                          11                    Next, appellants  try to  skirt the Chevron  barrier by                                                        _______          taking  a different path.  They asseverate that HHS's view merits          little  deference because  determining this  particular statute's          meaning    involves   primarily    judicial,   as    opposed   to          administrative, skills.  The attempted end run fails.                    The Chevron  doctrine often requires  different degrees                        _______          of deference in different situations.  See Sierra Club v. Larson,                                                 ___ ___________    ______          ___ F.2d ___, ___ (1st  Cir. 1993) [No. 92-2227, slip op.  at 17-          18].  Although the need for deference diminishes as issues become          more law-bound and less  moored to administrative expertise, see,                                                                       ___          e.g., United States v.  29 Cartons of * *  * an Article of  Food,          ____  _____________     ________________________________________          987 F.2d 33, 38 (1st Cir. 1993) (collecting cases), this case  is          not  removed  from   the  realm  of   specialized  administrative          knowledge.  When Congress commanded the Secretary  to ensure that          "payment levels"  were maintained, it  left open the  question of          how  that term  might  be defined  in a  manner  that would  best          promote efficient, fair administration of  two complicated social          service  programs.  The agency, in filling this lacuna, relied on          its lengthy  experience with  the  statutes involved.   See  AFDC                                                                  ___          Information  Memorandum  (August 5,  1992).    Courts should  not          cavalierly discount the value  of agency expertise  painstakingly          garnered  in  the  administration,  over  time,  of  programs  of          remarkable  intricacy.  See,  e.g., La Casa  Del Convaleciente v.                                  ___   ____  __________________________                                        ____________________          in  detail,  why it  believes its  current interpretation  of the          ambiguous phrase is  sound.  No more is exigible.   See Rust, 111                                                              ___ ____          S.  Ct. at  1769; Motor  Vehicle Mfrs. Ass'n  v. State  Farm Mut.                            __________________________     ________________          Auto. Ins. Co., 463 U.S. 29, 42 (1983).          ______________                                          12          Sullivan, 965 F.2d  1175, 1178 (1st  Cir. 1992) (suggesting  that          ________          deference to agency expertise  is particularly appropriate in the          complex  field of Medicare); Wilcox v. Ives, 864 F.2d 915, 926-27                                       ______    ____          (1st  Cir.  1988)  (Breyer,  J.,  concurring)   (suggesting  that          deference is appropriate where an  agency has, through its  daily          experience  in   administering   a   statute,   gained   a   firm          understanding of the relation of a given provision to the statute          as a whole); see also  Friedman v. Berger, 547 F.2d 724,  727 n.7                       ___ ____  ________    ______          (2d Cir. 1976)  (Friendly, J.) (stating that  the Social Security          Act,   of  which  AFDC  and  Medicaid  are  a  part,  is  "almost          unintelligible to  the uninitiated"), cert. denied,  430 U.S. 984                                                _____ ______          (1977).                    Fourth:  Our last  point is, in actuality, a  subset of                    Fourth:                    ______          our third point.   In this instance, reading the  phrase "payment          levels"  as encompassing  only the  stipendiary amounts  of basic          AFDC grants  preserves the program's flexibility  and facilitates          its  administration.  Hence, the cardinal reason why deference is          due is because  the agency's interpretation of  the disputed term          is not only linguistically plausible but also eminently sensible.          See 29 Cartons, 987 F.2d at 38 (explaining that the  true measure          ___ __________          of  a court's  willingness  to defer  may  depend, in  the  final          analysis, on  the persuasiveness of the  agency's interpretation,          given all the attendant circumstances); Mass. Dep't of Educ., 837                                                  ____________________          F.2d at 541 (similar).                    States have traditionally been afforded a broad measure          of discretion in implementing the AFDC program.  See Jefferson v.                                                           ___ _________                                          13          Hackney, 406 U.S.  535, 539-41 (1972).  The  murky language of 42          _______          U.S.C.    1396a(c)(1) cannot readily  be interpreted as  a signal          that Congress meant to  scrap this tradition.  Cf.,  e.g., Rosado                                                         ___   ____  ______          v. Wyman, 397 U.S. 397, 414 n.17 (1970) ("An extensive alteration             _____          in  the basic underlying  structure of an  established program is          not  to be inferred from ambiguous language that is not clarified          by legislative  history.").  Appellants' construction    that the          maintenance-of-effort provision is triggered whenever  any family          unit receives fewer total dollars in a given month than  it would          have  received that  month under the  set of  computational rules          that were in effect  on May 1, 1988    runs at cross purposes  to          this deep-seated  discretion by  inhibiting a state's  ability to          reorder  its priorities.  For  example, reading the term "payment          levels"  as  appellants  prefer   would  preclude  a  state  from          distributing AFDC  funds according to a new formula, although the          state maintained (or, perhaps, even increased) its aggregate AFDC          expenditures.7    In  contrast,  interpreting the  term  "payment          levels"  as referring only to basic AFDC grants, as the Secretary          urges,  provides all  recipients a  protective floor  while still          permitting  states  to implement  changes  that more  efficiently          allocate scarce resources.  There is every reason to believe that          this latter  route, which preserves the  discretion traditionally                                        ____________________               7The case  at bar  illustrates the  point.   Although  Maine          reduced  the amount of outside income a person may receive before          AFDC payments will be offset partially to save money, it also had          another purpose:  increasing the benefits available to more needy          AFDC  recipients, i.e., those  who receive basic  AFDC grants but                            ____          have little or no supplemental income.                                          14          available to  the states  in  implementing the  AFDC program  and          maximizes  state flexibility,  is a  far closer  approximation of          congressional intent.  See S. Rep. No. 377, 100th Cong., 2d Sess.                                 ___          49,  reprinted in 1988 U.S.C.C.A.N.  2776, 2826 (referring to the               _________ __          incidence  of  state  flexibility  in connection  with  need  and          payment standards).                    Nor is this the only straw  in the interpretive breeze.          We  can safely  assume that  Congress,  in enacting  the statute,          preferred  administrative  efficiency to  administrative clutter.          See Dion v. Commissioner, Me. Dep't of Human Servs., 933 F.2d 13,          ___ ____    _______________________________________          17  (1st  Cir. 1991)  (discussing  congressional  interest in  an          administratively   streamlined   procedure    for   food    stamp          recipients).  This, too, cuts in favor of the Secretary   for the          Secretary's interpretation is administratively more workable than          appellants' interpretation.   If the term  "payment levels" means          basic AFDC  grant amounts, both state  and federal administrators          can tell quite easily whether a proposed change in a state's plan          activates the maintenance-of-effort provision.   If, on the other          hand, the term means all payments made to all AFDC recipients, it          prescribes   a  much  more   complicated,  highly  individualized          calculation.   Because  the  Secretary's reading  of the  statute          ensures that a  significant portion of the finite funds available          for AFDC and  Medicaid go to needy recipients  rather than to the          costs of administrative implementation, it jibes more neatly with          Congress's likely intent.          III.  CONCLUSION          III.  CONCLUSION                                          15                    We need  go no  further.8  When,  as now,  the case  is          debatable, the key  phrase in the statute  is patently ambiguous,          the legislative history is  unilluminating, the subject matter is          somewhat technical, and the  indications are that Congress wanted          to take advantage of agency expertise, a plausible interpretation          of  the  disputed  term, expressed  with  clarity  by  the agency          charged  with the  statute's administration,  necessarily carries          great  weight.  To clinch matters, the agency's interpretation of          the  phrase "payment levels" in the statute sub judice also helps                                                      ___ ______          to  maintain traditional  programmatic goals  and to  promote the          public  interest  in  efficient  implementation  of the  affected          programs.   We hold,  therefore, consistent with  the Secretary's          view,  that the allusion in  42 U.S.C.    1396a(c)(1) to "payment          levels" refers  only  to the  stipendiary amounts  of basic  AFDC          grants  and  not,  as appellants  have  argued,  to  total monies          actually received by each AFDC family.  Accordingly, the judgment          below will be          Affirmed.          Affirmed.          ________                                        ____________________               8We   do   not  tarry   over   appellants'   assertion  that          administrative interpretations and  statutory provisions in other          fields treat certain  supplemental income in the same  fashion as          basic AFDC grants.   In the  first place, these  interpretations,          all of  which deal with program  administration, are analytically          distinct and,  therefore, inapposite.   See Stowell  v. Sullivan,                                                  ___ _______     ________          812  F. Supp. at 270-71  (discussing identical proffer).   In the          second place, this is a zero-sum game; the Secretary has produced          a  counter-list  of  interpretations and  provisions  which treat          supplemental income and basic  AFDC grants differently.  Compare,                                                                   _______          e.g., 51 Fed. Reg.  29,223, 29,224 (1986) (declaring supplemental          ____          payments to be AFDC expenditures for purposes of matching federal          funds) with, e.g.,  Winslow v. Commissioner,  Me. Dept. of  Human                 ____  ____   _______    __________________________________          Servs.,  795  F.  Supp.  47,   49-50  (D.  Me.  1992)  (upholding          ______          Secretary's determination that supplemental payments are not AFDC          payments for purposes of computing Medicaid income levels).                                          16